DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
Claim(s) 1-2, 5, 8, 11-12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Karpistsenko et al. (US PGPUB No. 2014/0156806; Pub. Date: Jun. 5, 2014) in view of Behzadi et al. (US PGPUB No. 2019/0265971; Pub. Date: Aug. 29, 2019).
Regarding independent claim 1,
Karpistsenko discloses a system that transforms data for well operations, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain operation information for a well from a data store, See Paragraph [0045], (The data storage system requests a list of available data streams and receives one or more data streams from the plurality of data collection systems including data streams in WITSML format.)  See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems, i.e. obtaining operation information from a well from a data store (e.g. a data source having data in WITSML format.)
the operation information characterizing operation of the well, the operation information arranged in a wellsite information transfer standard markup language (WITSML) format; See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems, i.e. WITSML format data characterizing operation of a well.)
generate cloud-native operation information based on extraction and conversion of one or more portions of the operation information, the cloud-native operation information being targeted and lightweight by including the one or more portions of the operation information arranged in a cloud-native format, See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems.) See Paragraph [0048], (The received stream data may be stored in a remote cloud-based storage service, i.e. a cloud-native format.) See Paragraph [0135], (The storage layer may implement one or more databases implemented using a cloud computing infrastructure provided by a private cloud and/or a hybrid cloud, i.e. targeted and lightweight by including portions of operation information in the cloud-native format.)
wherein the conversion in arrangement of the information from the WITSML format to the cloud- native format enables data analytics to be performed by a cloud native application rather than requiring processing by a WITSML application or a WITSML adaptor, See Paragraph [0042], (Data streams may be received by the collection system in a variety of formats including WITSML and may then be transformed into one or more other formats for communication with other systems.) See Paragraph [0048], (The received stream data may be stored in a remote cloud-based storage service, i.e. a cloud-native format.) See Paragraph [0038], (Users and/or systems may collect, integrate, process, distribute, interact with, visualize and/or otherwise analyze data stream information provided by diverse data sources, i.e. data analytics may be performed by a cloud-native application.) The examiner notes that records ingested by the data stream are transformed into a format usable by the cloud-based services, i.e. the conversion is an arrangement from WITSML to the cloud-native format.
the extraction and the conversion of the one or more portions of the operation information is performed based on a list, the list identifying elements of the operation information arranged in the WITSML format to be converted into the cloud-native format and identifying corresponding data types for the elements in the cloud-native format; See Paragraph [0045], (The data storage system requests a list of available data streams and receives one or more data streams from the plurality of data collection systems including data streams in WITSML format, i.e. the conversion is based on a list identifying elements (e.g. the data sources in WITSML) of operation information arranged in WITSML format to be converted.) See Paragraph [0052], (The data storage system transforms different types of data stream information according to a common data model, i.e. identifying data types for elements in the cloud-native format.)
and provide the cloud-native operation information to a cloud-native application, the cloud-native application utilizing the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information converted from the WITSML format to the cloud-native format to provide visual representation of the operation of the well. See Figure 10, (Illustrating a data visualization service 1008 that comprises a plurality of visualizations that relate to the plurality of data stream information received, i.e. providing the operation information to a cloud-native application to facilitate operation of the well. Data visualization services may be requested by a user in order to provide a graphical means of analyzing ingested data.) The examiner notes that for data received in WITSML format necessarily refers to well operation information, therefore visualizations of WITSML data necessarily provide visual representation of the operation of a well.
Karpistenko does not disclose the step of obtain[ing] a list for selective extraction and conversion of the operation information arranged in the WITSML format to a cloud-native format, 
the list identifying specific elements within the operation information arranged in the WITSML format to be pulled for inclusion in the cloud-native format and data types in which the specific elements are to be stored in the cloud-native format;
the cloud-native operation information including the specific elements of the operation information identified by the list with the specific elements stored in the data types identified by the list,
further wherein the selective extraction and conversion of the operation information from the WITSML format to the cloud-native format results in more efficient transfer and/or utilization of the operation information, including more efficient transfer and/or utilization of the operation information to provide visual representation of the operation of the well;
Behzadi discloses the step of obtain[ing] a list for selective extraction and conversion of the operation information arranged in the WITSML format to a cloud-native format, See Paragraph [0098], (Disclosing a method for managing cyberphysical software applications based on a model driven architecture. The method includes a product cloud that includes software running on a hosted elastic cloud infrastructure that stores or processes product data, customer data, enterprise data and internet data.) See Paragraph [0154], (The system comprises an integration component configured to provide data models for a specific type of data or industry including oil and gas data models which include production markup language (PRODML) and wellsite information transfer standard markup language (WITSML).) See Paragraph [0155], (An integration component integrates data from data sources based on a canonical data model into a common format and/or into one or more data stores, i.e. conversion of extracted operation information arranged in WITSML format to a cloud-native format (e.g. the common format of the cloud-based software application).)
See Paragraph [0262], (A type layer manages all platform types built on top of a data model. Types contain definitions that describe fields, formats and/or functions for an entity in the system, i.e. a list for selective extraction and conversion.)  Note [0616]-[0639] describing various examples of how data is transformed into the common format based on transformation logic.
the list identifying specific elements within the operation information arranged in the WITSML format to be pulled for inclusion in the cloud-native format and data types in which the specific elements are to be stored in the cloud-native format; See Paragraph [0262], (A type layer manages all platform types built on top of a data model. Types contain definitions that describe fields, formats and/or functions for an entity in the system, i.e. specific elements arranged in WITSML format (e.g. as in Paragraph [0154]) to be pulled for inclusion in the cloud-native format (e.g. the common format of the cloud-based software application) .) See Paragraph [0620], (Transforming data into a common format comprises using transformation components, data integration components, etc. to transform at least a portion of data into said common format and persisted in response to transforming, i.e. specific elements to be pulled for inclusion in the cloud-native format and data types in which the specific elements are to be stored in the cloud-native format;
the cloud-native operation information including the specific elements of the operation information identified by the list with the specific elements stored in the data types identified by the list, See Paragraph [0262], (The disclosed  type layer manages all platform types built on top of a data model. Types contain definitions that describe fields, formats and/or functions for an entity in the system, i.e. specific elements of operation information identified by the list (e.g. the type later definitions that describe fields, etc.).) See Paragraph [0302], (A type designer component manages creation of data type definitions such that analysts and developers may easily search and sort data types. Note [0456] wherein the type explorer tool allows for creation of data type definitions while also mapping type relationships and results, i.e. operation information identified by the list with the specific elements stored in the data types identified by the list.)
further wherein the selective extraction and conversion of the operation information from the WITSML format to the cloud-native format results in more efficient transfer and/or utilization of the operation information, including more efficient transfer and/or utilization of the operation information to provide visual representation of the operation of the well; See Paragraph [0145], (The disclosed integration component is configured to integrate disparate data from a wide range of data sources. In particular, the integration component may provide a set of canonical models that act as public interfaces to energy, oil and gas industry data models to accelerate development of new business applications.  Extensibility for the canonical data models allows a business to adapt unique business data to a format defined by a common information model, i.e. efficient transfer and/or utilization of operation information.) See Paragraph [0264], (The disclosed user interface layer comprises an application logic layer and data services layer that are represented to the user for viewing and modification. Note [0521] providing an example for enterprise management data that is displayed via managerial dashboards providing comprehensive enterprise-level visibility of data, i.e. more efficient transfer and/or utilization of the operation information to provide visual representation of the operation of the well.)
Karpistsenko and Behzadi are analogous art because they are in the same field of endeavor, enterprise data transformation and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko to include the method of transforming enterprise data, including WITSML format information, into a common format for a cloud-based platform as disclosed by Behzadi. Paragraph [0295] of Behzadi discloses that the software platform makes use of multiple threads in order to parallelize software execution and processing. This results the following advantages: efficient utilization of computing resources; multi-threading allows for the machine or machines to share their cache, leading to better cache usage or synchronization on data processing; multi-threading minimizes chances for CPU being used above capacity, leading to the highest reliability and performance of the system; if a thread cannot use all the computing resources of the CPU, running another thread can avoid leaving these idle.

Regarding dependent claim 2,
As discussed above with claim 1, Karpistsenko-Behzadi discloses all of the limitations.
Behzadi further discloses the step wherein the operation information is obtained from the data store based on a set of queries.
See Paragraph [0171], (Disclosing a relational data store used to store and query business types with complex entity relationships, i.e. operation information is obtained from the data store based on a set of queries.)

Regarding dependent claim 5,
As discussed above with claim 1, Karpistsenko-Behzadi discloses all of the limitations.
Behzadi further discloses the step wherein the cloud-native format includes JavaScript Object Notation format. See Paragraph [0160], (Data can be posted to be integrated or stored via an integration bus over a plurality of communication protocols. Data can be provided in JSON format. Note [0220] wherein integration is managed by the cloud-based platform, i.e. the cloud-native format includes JSON.)

Regarding dependent claim 8,
As discussed above with claim 1, Karpistsenko-Behzadi discloses all of the limitations.
Karpistsenko discloses the step wherein the cloud-native application includes a data visualization application or a data analytic application. See FIG. 10, (See Figure 10, (Illustrating a data visualization service 1008 that comprises a plurality of visualizations that relate to the plurality of data stream information received, i.e. a data visualization application.)



Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 18,
The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.


Claim 3, 6, 9, 10, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko in view of Behzadi as applied to claim 1 above, and further in view of Pietrzyk et al. (US PGPUB No. 2019/0390547; Pub. Date: Dec. 26, 2019).
Regarding dependent claim 3,
As discussed above with claim 2, Karpistsenko-Behzad discloses all of the limitations.
Karpistsenko-Behzadi does not disclose the step wherein the set of queries includes a well query, a wellbore query, and an item query.
	Pietrzyk discloses the step wherein the set of queries includes a well query, a wellbore query, and an item query. See Paragraph [0204], (Users may query a client operator to obtain or provide information about particular procedures such as work instructions, itemized work instructions, highlighting entities as a source of itemized work instructions, etc.). See Paragraph [0180], (Instructions can be generated and utilized to control equipment including well construction equipment, drilling a borehole according to a set of instructions and constraints, etc.).  Therefore, the query services handle instructions about well construction, i.e. well queries, borehole drilling, i.e. wellbore queries, and itemized work instructions, i.e. item queries.).
Karpistsenko, Behzadi and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko-Behzadi to include the method of requesting data based on queries as disclosed by Pietrzyk. Doing so would allow the system to request information from a plurality of data sources via query operations in order to provide a framework for obtaining and ingesting data.

Regarding dependent claim 6,
As discussed above with claim 5, Karpistsenko-Behzadi discloses all of the limitations.
Karpistsenko-Behzadi does not disclose the step wherein the operation information is obtained from the data store as one or more wellsite information transfer standard markup language documents, and the cloud-native operation information is generated as one or more JavaScript Object Notation messages.
	Pietrzyk discloses the step wherein the operation information is obtained from the data store as one or more wellsite information transfer standard markup language documents, See Paragraph [0150], (Control signals referring to operation of rig site equipment may be received in formats including Wellsite Information Transfer Standard Markup Language (WITSML), i.e. operation information obtained from the data store is obtained in WITSML.).
and the cloud-native operation information is generated as one or more JavaScript Object Notation messages. See Paragraph [0154], (The MONGODB platform may be used to process specifying data and/or interactions using the JSON format, i.e. cloud-native operation information generated as a JSON message.).
Karpistsenko, Behzadi and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko-Behzadi to include the method of processing data in JSON as disclosed by Pietrzyk. The JSON format is commonly used to process data objects and has several benefits over other file formats including but not limited to: ease of use compared to XML, substantially lower character count, JSON is easier to parse, etc. Therefore, JSON is a more efficient file format.

Regarding dependent claim 9,
As discussed above with claim 8, Karpistsenko-Behzadi discloses all of the limitations.
Behzadi further discloses the step wherein the converted output of the data analytic application is provided to the data store for use in the operation of the well. See Paragraph [0579], (The stream analytic services module converts incoming streams of data into data that is in accordance with the disclosed data model. Stream processing logic may provide a calculated result that can be persisted and used for subsequent analysis. Note [0154] wherein oil and gas data models include production markup language (PRODML) and wellsite information transfer standard markup language, i.e. the converted output as in [0579[ is used for subsequent analysis.) The examiner notes that for data models drawn to oil and gas enterprises, subsequent analysis would represent wellsite operation data given the WITSML data model.
Karpistsenko-Behzadi does not disclose the step wherein: output of the data analytic application is arranged in the JavaScript Object Notation format;
output of the data analytic application is converted into the wellsite information transfer standard markup language format;
	Pietrzyk further discloses the step wherein: output of the data analytic application is arranged in the JavaScript Object Notation format; See Paragraph [0154], (The system may include resources such as cloud resources, database resources, etc. including MONGODB as a cross-platform document-oriented database program which uses JAVASCRIPT Object Notation (JSON) format-like documents with schemas. The JSON format may be utilized for specifying data, specifying interactions, etc. in a client-server architecture, i.e. arranging operations in JSON format.).
	output of the data analytic application is converted into the wellsite information transfer standard markup language format; See FIG. 11 and Paragraph [0150], (Cloud system 1101 comprises a data pipeline which may receive information in a particular format including wellsite information transfer standard markup language (WITSML). The examiner note that the data pipeline of FIG. 11 may receive data from rig office 1120/1130 via format ingestion and transform components, i.e. converting data to WITSML.)
Karpistsenko, Behzadi and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko-Behzadi to include the method of processing data in JSON as disclosed by Pietrzyk. The JSON format is commonly used to process data objects and has several benefits over other file formats including but not limited to: ease of use compared to XML, substantially lower character count, JSON is easier to parse, etc. Therefore, JSON is a more efficient file format.

Regarding dependent claim 10,
	As discussed above with claim 1, Karpistsenko-Behzadi discloses all of the limitations.
Karpistsenko-Behzadi does not disclose the step wherein the operation of the well includes a drilling operation, a completion operation, or a production operation.
	Pietrzyk discloses the step wherein the operation of the well includes a drilling operation, a completion operation, or a production operation. See Paragraph [0114], (A workflow may include well trajectory, an accepted well engineering plan and a formation evaluation. Operating parameters may be collected during a drilling operation using logging-while-drilling or measuring-while drilling technology, i.e. a drilling operation.).
Karpistsenko, Behzadi and Pietrzyk are analogous art because they are in the same field of endeavor, wellsite operation systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko-Behzadi to include the method of processing the wellsite workflows as described by Pietrzyk. Doing so would allow the system to obtain information about a subset of the most important and relevant well-site management information, thereby reducing the amount of irrelevant or less important data such that users can focus on visualizations relating to critical information.



Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 19,
The claim is analogous to the subject matter of dependent claim 9 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 10 directed to a method or process and is rejected under similar rationale.


Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpistsenko in view of Behzadi as applied to claim 8 above, and further in view of Al Gharbi et al. (US PGPUB No. 2019/0353012; Pub. Date: Nov. 21, 2019).
Regarding dependent claim 21,
As discussed above with claim 8, Karpistsenko-Behzadi discloses all of the limitations.
Karpistsenko-Behzadi does not disclose the step wherein the cloud-native application utilizes the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information selectively extracted and converted from the WITSML format to the cloud-native format to provide recommendations on a future operation of the well or make changes to the operation of the well.  
	Al Gharbi discloses the step wherein the cloud-native application utilizes the cloud-native operation information to facilitate the operation of the well by using the one or more portions of the operation information selectively extracted and converted from the WITSML format to the cloud-native format to provide recommendations on a future operation of the well or make changes to the operation of the well. See Paragraph [0048], (Disclosing a method for visualizing real-time drilling data wherein real-time drilling data may be used by one or more elements of the architecture can be used for visualization and/or proactive recommendation of preventative/remedial actions to mitigate/correct an identified issue, i.e. providing recommendations on a future operation of the well.)
Karpistsenko, Behzadi and Al Gharbi are analogous art because they are in the same field of endeavor, well-site operation. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Karpistsenko-Behzadi to include the method of proactively providing recommendations to remedy/correct/prevent errors and/or issues regarding well-site operation conditions. Doing so would allow the system to proactively optimize well-site operation via preventative/remedial actions to correct identified issues, thereby improving conditions of the well-site operation.

Regarding dependent claim 22,
	The claim is analogous to the subject matter of dependent claim 21 directed to a method or process and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.
Applicant’s arguments with respect to the rejection of claims 1-3, 5-6, 8-13, 15-16 and 18-22 under 35 USC 101 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159